Citation Nr: 1242373	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-05 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from December 1963 to November 1964.  The Veteran died in February 2008; the appellant is the Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In her substantive appeal, the appellant requested a Board hearing at the local RO, which was scheduled in December 2010.  However, she failed to appear and has not filed a motion requesting a new hearing.  Accordingly, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary with respect to the issues on appeal.  Initially, the Board observes that the certificate of death showed that the Veteran died in February 2008.  The immediate cause of death was listed as gastrointestinal bleed, with underlying causes of portal hypertension and end stage liver disease due to alcoholic cirrhosis.  At the time of his death, the Veteran was service-connected for intertrochanteric right hip fracture, status post open reduction and internal fixation; status post total right knee replacement; degenerative arthritis of the lumbar spine; and osteoarthritis, anserine bursitis, of the left knee.  

Importantly, the death certificate showed that the Veteran died at James A. Haley Veterans Hospital in February 2008.  However, the most recent VA treatment records associated with the claims file date from January 2008.  A review of Virtual VA claims processing system also does not reveal any additional VA treatment records.  As the treatment records leading up to the Veteran's death are pertinent to the issue on appeal, this case must be returned to obtain all VA treatment records from January 2008 until the Veteran's date of death in February 2008.  

Moreover, a January 2008 VA hospital discharge summary showed that the Veteran was discharged with a diagnosis of status post right hip methicillin resistant staphylococcus aureus (MRSA) infection.  The appellant has contended that the MRSA infection contributed to the Veteran's death the following month, as it affected his internal organs.  A VA opinion has not addressed this matter and given the medical nature of the question, the Board finds that such opinion is necessary to determine whether the cause of the Veteran's death was caused or contributed to by his service-connected disabilities, including the MRSA infection of the service-connected right hip.  

With respect to the issue pertaining to accrued benefits, in June 2007, the RO granted service connection for osteoarthritis, anserine bursitis of the left knee, and assigned a 10 percent disability rating, effective September 29, 2006.  The RO also granted service connection for degenerative arthritis of the lumbar spine, and assigned a 10 percent disability rating, effective June 19, 2006.  In January 2008, the RO granted service connection for intertrochanteric right hip fracture, status post open reduction and internal fixation, and assigned a 100 percent disability rating, effective June 2, 2007.  In February 2008, prior to the expiration of the appeal period of these decisions, the Veteran died.  The following month, the appellant submitted a timely application for dependency and indemnity compensation and accrued benefits.  

The Court has held that where a veteran dies before the appeal period has run, he  is deemed to have a claim pending at the time of death.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007).  Thus, the appellant's claim for accrued benefits should be adjudicated on the merits as the Veteran effectively had claims pending for initial higher ratings and earlier effective dates for these disabilities at the time of his death.  The RO has not considered these matters on the merits.  Moreover, the additional VA treatment records obtained on remand may also pertain to this issue.  Thus, this issue must also be returned for further consideration.  

Lastly, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), which held that with regard to Dependency and Indemnity Compensation (DIC) claims, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Again, as noted above, at the time of his death, the Veteran was service-connected for intertrochanteric right hip fracture, status post open reduction and internal fixation; status post total right knee replacement; degenerative arthritis of the lumbar spine; and osteoarthritis, anserine bursitis, of the left knee.  

The Board recognizes that the RO sent a VCAA letter to the appellant in April 2008.  However, the letter failed to list the Veteran's service-connected disabilities and notify the appellant of the evidence and information required to substantiate a DIC claim based on the Veteran's service-connected disabilities.  Thus, the RO should send another VCAA notice to the appellant in compliance with Hupp.  Further, the notice should also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b) apply to all five elements of a service connection claim, including assignment of a disability rating and effective date.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a corrective VCAA notice in compliance with the Court's guidance in Hupp.  The notice should specifically list the Veteran's service-connected disabilities and include an explanation of the information and evidence necessary to substantiate a DIC claim based on the Veteran's service-connected disabilities.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007).  Further, the notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate action to obtain any VA treatment records from January 2008 until the Veteran's death in February 2008.  If these records are unavailable, it should be clearly noted in the claims file.  

3.  Thereafter, the claims file should be sent to a VA medical doctor for review.  After reviewing the claims file, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected disabilities, including the MRSA infection of the right hip, caused or contributed to his death.   

A rationale for all opinions expressed should be furnished.

4.  The RO should then review the VA examiner's opinion to ensure it adequately responds to the posed questions and that the opinion is based on a clear rationale.  If remedial action is necessary, the opinion should be returned to the examiner for an appropriate addendum. 

5.  Thereafter, the issues on appeal should be readjudicated.  With respect to the issue of accrued benefits, the RO should specifically determine whether higher initial ratings or earlier effective dates would have been warranted for the Veteran's service-connected low back, left knee and right hip.  If the benefits sought on appeal are not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


